In this case appellee has filed petition asking that we clarify our opinion filed herein on July 11, 1939, by more clearly stating what is meant in that opinion by the language: "It, therefore, follows that while Rodney could only require the owner, Hyland, to reimburse him for the amount paid for certificate No. 1373, with interest provided by statute on that amount to redeem that certificate (see Land v. Quaker Realty Corp., 131 Fla. 179, 179 So. 144), he is entitled also to be reimbursed to the extent of the amount which he paid to the taxing authorities for taxes levied and assessed subsequent to the assessment on which certificate No. 1373 was based."
Reference to the Lang case cited, upon authority of which the enunciation above rests, discloses that the reference "interest provided by statute on that amount" does not mean the interest provided by statute by way of penalties on delinquent tax sale certificates, but means the legal rate of interest which under our present statute, in the absence of contract fixing the amount of interest, is 8% per annum. This is what was meant in the Lang case and in other cases where the holder of a delinquent tax sale certificate must, to foreclose the lien evidenced by such certificate, invoke the inherent jurisdiction of courts of chancery for that purpose.
So our opinion, supra, is clarified, if clarification be necessary, to this extent.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 335